           Case 1:21-cv-05263 Document 1 Filed 06/14/21 Page 1 of 19




                                            1
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 MARCUS GILLIAM,

                                          Plaintiff,   Case No: 21-5263
                     -against-
                                                       COMPLAINT
 PATRICK LYNCH, THE POLICE
 BENEVOLENT ASSOCIATION OF THE CITY                    PLAINTIFF DEMANDS A
 OF NEW YORK, INC., DETECTIVES’                        TRIAL BY JURY
 ENDOWMENT ASSOCIATION, INC., “Jane
 Doe NYPD Officer who ordered a Strawberry
 Shake”, “John Doe NYPD Officer who ordered a
 vanilla shake”, “Richard Roe NYPD OFFICER”
 who ordered a Cherry Shake”, “NYPD Sergeant
 who stated When Did You Add The Bleach”,
 “NYPD Sergeant Who called in ESU”, NYPD
 Officers JOHN DOE 1-20 (Names and Number
 of whom are unknown at this time), and CITY
 OF NEW YORK,

                                       Defendants.


      Plaintiff, appearing by his attorneys, Roth & Roth LLP, hereby alleges

against defendants as follows:

                                 I. Preliminary Statement

      1.     On June 15, 2020, Defendants defamed Plaintiff—the manager of a

Shake Shack restaurant in Lower Manhattan—by falsely accusing him of

intentionally poisoning three New York City Police officers. As a result, Plaintiff

was falsely arrested, and suffered emotional and psychological damages and

damage to his reputation.
           Case 1:21-cv-05263 Document 1 Filed 06/14/21 Page 2 of 19




                                             2
      2.     Plaintiff brings this civil rights action for compensatory and punitive

damages to redress the deprivation, under color of state law, of rights secured to

him under the First, Fourth and Fourteenth Amendments of the United States

Constitution. Plaintiff also seeks damages for defamation and deprivation of his

rights under New York law.

                                   II. Jurisdiction

      3.     Jurisdiction is conferred upon this Court by 28 U.S.C. §1343, which

provides for original jurisdiction over all actions brought pursuant to 42 U.S.C.

§1983, by 28 U.S.C. §1331, which provides jurisdiction over all cases brought

pursuant to the Constitution and laws of the United States. The Court has pendent

jurisdiction over plaintiff’s state law claims pursuant to 28 U.S.C. §1367.

                        III. Parties and Conditions Precedent

      4.     Plaintiff Marcus Gilliam resides in the City and State of New York.

      5.     Defendant City of New York (“City”) is a municipal corporation,

incorporated pursuant to the laws of the State of New York.

      6.     Defendant CITY maintains the New York Police Department

(“NYPD”), a duly authorized public authority and/or police department, authorized

to perform all functions of a police department as per the applicable sections of the

New York State Criminal Procedure Law, acting under the direction and

supervision of the aforementioned municipal corporation, City of New York.
             Case 1:21-cv-05263 Document 1 Filed 06/14/21 Page 3 of 19




                                     3
      7.      Defendant THE POLICE BENELOVENT ASSOCIATION OF THE

CITY OF NEW YORK, INC. (“PBA”) is the largest police union representing NYPD

officers. It represents approximately 24,000 of the City’s 36,000 NYPD officers.

      8.      Defendant THE DETECTIVES’ ENDOWMENT ASSOCIATION, INC.,

is a union that represents approximately 5,500 active and 12,000 retired NYPD

Detectives

      9.      Defendant PATRICK LYNCH is, upon information and belief, a

resident of the State of New York, and a police officer with the NYPD. LYNCH is

also the President of the PBA. LYNCH is sued in his individual capacity.

      10.     Defendants “Jane Doe NYPD Officer” who ordered a Strawberry Shake

(“Officer Strawberry Shake”), “John Doe NYPD Officer” who ordered a vanilla shake

(“Officer Vanilla Shake”), “Richard Roe NYPD OFFICER” who ordered a Cherry

Shake (“Officer Cherry Shake”), were at all times relevant to this complaint, duly

sworn police officers of the NYPD, assigned to the 42nd Precinct, and were acting

under the supervision of the NYPD and according to their official duties. Plaintiff

asserts his claims against Officer Strawberry Shake, Officer Vanilla Shake, and

Officer Cherry Shake in both their official and individual capacities.

      11.     Defendants “NYPD Sergeant who stated When Did You Add The

Bleach”, and “NYPD Sergeant Who called in ESU,” were at all times relevant to this

complaint, duly sworn NYPD Sergeants and were acting under the supervision of

the NYPD and according to their official duties. Plaintiff asserts his claims against
             Case 1:21-cv-05263 Document 1 Filed 06/14/21 Page 4 of 19




                                    4
“NYPD Sergeant who stated When Did You Add The Bleach”, and “NYPD Sergeant

Who called in ESU,” in both their official and individual capacities.

       12.       Defendants “John Does 1–20” were those officers who were part of the

group of members of service of the NYPD that assisted in the detainment and arrest

of Plaintiffs.

       13.       That at all times hereinafter mentioned, Defendant Officer Strawberry

Shake, Officer Vanilla Shake, Officer Cherry Shake, NYPD Sergeant who stated

When Did You Add The Bleach”, and “NYPD Sergeant Who called in ESU,” and

Defendant POLICE OFFICERS “JOHN DOES 1-20” (Collectively, “Defendant

POLICE OFFICERS,” individually, “Defendant POLICE OFFICER”), were duly

sworn police officers of said department and were acting under the supervision of

said department and according to their official duties.

       14.       At all times relevant herein, the Defendant POLICE OFFICERS either

personally or through their employees, were acting under color of state law and/or

in compliance with the official rules, regulations, laws, statutes, customs, usages

and/or practices of the State or City of New York.

       15.       Each and all of the acts of the Defendant POLICE OFFICERS alleged

herein were done by said Defendants while acting within the course and scope of

their duties and functions as agents, servants, employees and officers of the

Defendant CITY.
             Case 1:21-cv-05263 Document 1 Filed 06/14/21 Page 5 of 19




                                            5
       16.    Each and all of the acts of the Defendant POLICE OFFICERS alleged

herein were done by said defendants while acting in furtherance of their

employment by Defendant CITY.

       17.    Plaintiff, in furtherance of his causes of action brought pursuant to

New York State law, filed timely a Notice of Claim against the CITY, in compliance

with the Municipal Law Section 50, and the Defendant CITY OF NEW YORK held

a 50-h hearing on August 17, 2020.

       18.     More than thirty (30) days have elapsed since said Notice of Claim

was filed and the CITY has failed to pay or adjust the claim.

       19.    This action is being brought within a year and 90 days of the event

giving rise to Plaintiff’s State causes of action.

       20.    This action falls within one or more of the exceptions as set forth in

CPLR Section 1602, involving intentional actions, as well as the defendant, and/or

defendants, having acted in reckless disregard for the safety of others, as well as

having performed intentional acts.

       21.    Plaintiff sustained damages in an amount in excess of the

jurisdictional limits of all the lower Courts of the State of New York.

                                        IV. Facts

       22.    On May 25, 2020, Minneapolis police officer Derek Chauvin murdered

George Floyd, who was handcuffed and lying face down on the ground, by

suffocating him to death in broad daylight on the street.
            Case 1:21-cv-05263 Document 1 Filed 06/14/21 Page 6 of 19




                                         6
      23.    Floyd’s murder and the police murder of Breonna Taylor in Louisville,

Kentucky, in addition to recent police murders of other Black people in the United

States sparked the largest movement for social and racial justice in history and has

included peaceful protests around the world against anti-Black police violence,

systemic racism, and inequality.

      24.    The many protests in New York City were universally critical of the

NYPD and its continued policies of targeting and victimizing people of color –

echoing protests after the NYPD’s unjustified killings of Ramarley Graham, Akai

Gurley, Eric Garner, Delrawn Small, Sean Bell, and countless others. The protests

called for reforming and even dismantling the NYPD, and re- directing funds to

needed social and civic programs in communities of color. City officials, particularly

Mayor Bill de Blasio, Police Commissioner Dermot F. Shea, and Chief of

Department Terence A. Monahan, openly expressed hostility toward their

viewpoint. They moved to suppress the protests with well-orchestrated operations

corralling and violently arresting the protesters.

      25.    Following the murder of George Floyd, the NYPD carried out no less

than six operations between May 29 and June 4, 2020 where they surrounded and

“kettled” protesters critical of the NYPD and police practices that target

communities of color, and violently assaulted and arrested protesters. See Gelbard

et al. v. City of New York et al., No. 20 Civ. 3163 (E.D.N.Y.); Sierra et al. v. City of
            Case 1:21-cv-05263 Document 1 Filed 06/14/21 Page 7 of 19




                                        7
New York, et al., No. 20 CV 10291 (S.D.N.Y.); Payne et al. v. de Blasio et al. No. 20-

cv-08924 (S.D.N.Y.).

      26.    It is within this background that on June 15, 2020, Defendants

Officers Strawberry Shake, Vanilla Shake and Cherry Shake were sent from the

42nd Precinct in the Bronx to lower Manhattan for “protest duty”.

      27.    At approximately 7:30 p.m., the three officers used a mobile

application to order three milkshakes—one strawberry, one vanilla, and one

cherry—from the Shake Shack at Fulton Transit Center.

      28.    When the officers arrived several minutes later, their milkshakes were

packaged and waiting for them.

      29.    After sipping the shakes, Defendants Officers Strawberry Shake,

Vanilla Shake and Cherry Shake complained that their shakes did not taste right,

so they threw the drinks in the trash.

      30.    Defendants Officers Strawberry Shake, Vanilla Shake and Cherry

Shake then informed Plaintiff MARCUS GILLIAM, who was working as the

manager at the Shake Shack that they believed there was something was wrong

with the shakes.

      31.    Mr. GILLIAM apologized and issued Defendants Officers Strawberry

Shake, Vanilla Shake and Cherry Shake vouchers for free food and milkshakes,

which they accepted.
            Case 1:21-cv-05263 Document 1 Filed 06/14/21 Page 8 of 19




                                         8
      32.    Since the orders were placed using a mobile application, and not in

person, Mr. GILLIAM and the other Shake Shack employees could not have known

that police officers had placed the order.

      33.    Since the order was already packaged and waiting for pickup when

Officers Strawberry Shake, Vanilla Shake and Cherry Shake arrived at the Shake

Shack, Mr. GILLIAM and the other Shake Shack employees could not have “dosed”

the milkshakes after they arrived.

      34.    Nevertheless, Officers Strawberry Shake, Vanilla Shake and Cherry

Shake falsely informed their Sergeant that Mr. GILLIAM had put a “toxic

substance”, possibly bleach, in their milkshakes.

      35.    Despite claiming that Mr. GILLIAM had put a “toxic substance”,

possibly bleach in their milkshakes, Defendant Officers Strawberry Shake, Vanilla

Shake and Cherry Shake did not preserve the shakes as evidence, but threw them

in the garbage.

      36.    The Sergeant then called in the Emergency Service Unit to set up a

crime scene at Shake Shack.

      37.    At approximately 9:20 p.m.—nearly two hours after Officers

Strawberry Shake, Vanilla Shake and Cherry Shake first got the “sour” shakes—

NYPD’s Emergency Service Unit arrived and set up a crime scene at the Shake

Shack.
            Case 1:21-cv-05263 Document 1 Filed 06/14/21 Page 9 of 19




                                           9




      38.     The Emergency Services Unit, upon information and belief, tested the

discarded milkshakes and found no evidence of any bleach or other “toxic”

substances.

      39.     John Doe Police Officers 1-20 arrived at the Shake Shack and detained

Plaintiff and all the other Shake Shack employees.

      40.     Plaintiff denied the allegations but cooperated with the police

investigation in every way, including, but not limited to: (a) voluntarily permitting a

thorough physical search of the premises; (b) allowing employees to be interviewed

on the scene by police officers; (c) permitting officers to review the surveillance video

recorded during the time of the alleged “poisoning”; (d) showing the officers how
            Case 1:21-cv-05263 Document 1 Filed 06/14/21 Page 10 of 19




                                         10
milkshakes are made; (e) permitting officers to search the belongings of the

employees, including inside of backpacks and other bags.

      41.     When Plaintiff was showing the Defendant Police Officers how to make

a milkshake, Defendant “Police Sergeant When Did You Add the Bleach” stated to

Plaintiff “when did you add the bleach?”

      42.     The Defendant POLICE OFFICERS reviewed the security camera

footage and determined that neither Plaintiff nor any other employee put bleach or

any other “toxic substance” in the milkshakes.

      43.     Nevertheless, Defendant “Police Sergeant When Did You Add the

Bleach” stated to Plaintiff “you put three of my cops in the hospital.”

      44.     Defendant Officers Strawberry Shake, Vanilla Shake and Cherry

Shake were taken to Bellevue Hospital, where they were examined and released

without ever showing symptoms.

      45.     Nevertheless, an NYPD Lieutenant sent an email to the PBA and

DEA, falsely informing the unions that Defendant Officers Strawberry Shake,

Vanilla Shake and Cherry Shake had “started throwing up after drinking beverages

they got from shake shack on 200 Broadway.”

      46.     The PBA and DEA knew that the email was false because the officers

had gone to the hospital and were released without ever showing any symptoms.

      47.     Nevertheless, the DEA sent out the following tweet, which was shared

approximately 11,000 times:
             Case 1:21-cv-05263 Document 1 Filed 06/14/21 Page 11 of 19




                                            11
       🚨URGENT SAFETY MESSAGE🚨
       Tonight, three of our fellow officers were intentionally

       poisoned by one or more workers at the Shake Shack at

       200 Broadway in Manhattan. Fortunately, they were not

       seriously harmed. Please see the safety

       alert⤵️ https://t.co/D8Lywivhdu

       48.     The DEA tweet was of and concerning Plaintiff because those who

know him recognized that as manager of the Shake Shack, the tweet referred to

him.

       49.     Similarly, PBA president, Defendant LYNCH, published a tweet that

was shared thousands of times, which stated:

               “This evening, several MOS assigned to protest detail in
               lower Manhattan took meal at the Shake Shack location on
               Broadway and Fulton Street. At some point during their
               meal period, the (officers) discovered that a toxic
               substance, believed to be bleach, had been placed in their
               beverages. The contamination was not discovered until the
               (officers) had already ingested a portion of their beverages.
               They are currently at the hospital receiving treatment and
               are expected to recover. When New York City police officers
               cannot even take meal without coming under attack, it is
               clear that environment in which we work has deteriorated
               to a critical level. We cannot afford to let our guard down
               for even a moment.”

       50.     Defendant LYNCH’s tweet was republished by the PBA, which was

also shared thousands of times:
             Case 1:21-cv-05263 Document 1 Filed 06/14/21 Page 12 of 19




                                           12




       51.     In addition to being “liked” and “shared” thousands of times,

thousands of individuals commented on the tweets expressing their disdain for

Plaintiff.

       52.     The tweets by Defendants LYNCH, PBA and DEA were of and

concerning Plaintiff because those who know him recognized that as manager of the

Shake Shack, the tweet referred to him.

       53.     Defendants LYNCH, PBA and DEA were grossly irresponsible in

disseminating the tweets, since there was no evidence whatsoever that Plaintiff or
             Case 1:21-cv-05263 Document 1 Filed 06/14/21 Page 13 of 19




                                      13
his employees had poisoned Defendant Officers Strawberry Shake, Vanilla Shake

and Cherry Shake and because they never even got sick.

       54.      Defendants LYNCH, PBA and DEA were negligent in disseminating

the tweets, since there was no evidence whatsoever that Plaintiff or his employees

had poisoned Defendant Officers Strawberry Shake, Vanilla Shake and Cherry

Shake and because they never even got sick.

       55.      As a result of the false accusation by Defendant Officers Strawberry

Shake, Vanilla Shake and Cherry Shake, Plaintiff was unlawfully seized by the

Defendant POLICE OFFICERS.

       56.      As a result of the false accusation by Defendants DEA, PBA and

LYNCH, Plaintiff was unlawfully seized by John Doe NYPD officers.

       57.      As a result of the false accusation by Defendant Officers Strawberry

Shake, Vanilla Shake and Cherry Shake, Plaintiff was falsely arrested by the

Defendant POLICE OFFICERS.

       58.      As a result of the false accusation by Defendants DEA, PBA and

LYNCH, Plaintiff was falsely arrested by the Defendant POLICE OFFICERS.

       59.      Plaintiff was placed in the back of a police car and transported to the

1st Precinct.

       60.      When he arrived at the 1st Precinct, Plaintiff was placed in an

interrogation room, where he was questioned by two NYPD Detectives.

       61.      Plaintiff was interrogated for approximately one to two hours.
            Case 1:21-cv-05263 Document 1 Filed 06/14/21 Page 14 of 19




                                         14
      62.     Throughout the interrogation, the Detectives taunted Plaintiff about

putting bleach in the milkshakes.

      63.     Eventually, after being detained at the 1st Precinct for approximately

three hours, an NYPD officer drove Plaintiff back to the Shake Shack at

approximately 1:30 a.m.

      64.     Plaintiff was unlawfully detained by the Defendant POLICE

OFFICERS against his will for approximately five to six hours.

      65.     Thereafter, at approximately 4:00 a.m. on June 16, 2020, NYPD Chief

Rodney Harrison sent a tweet admitting that Plaintiff and the other Shake Shack

employees had done nothing wrong.




      66.     Chief Harrison’s tweet constitutes and admission that Plaintiff was

falsely arrested and defamed.

      67.     The Defendant POLICE OFFICERS lacked probable cause to arrest

Plaintiff for any crime.

      68.     No reasonable police officer would have believed that there was

probable cause to arrest Plaintiff for any crime.
             Case 1:21-cv-05263 Document 1 Filed 06/14/21 Page 15 of 19




                                           15
       69.      After the incident, numerous people contacted Plaintiff to ask about

the incident.

       70.      After the incident, numerous people contacted Plaintiff and asked him

if he “poisoned” Defendant Officers Strawberry Shake, Vanilla Shake and Cherry

Shake.

       71.      After the incident, numerous people contacted Plaintiff to ask him

about the false allegations in the tweets by Defendants LYNCH, PBA and DEA.

       72.      After the incident, numerous Shake Shack customers asked Plaintiff

about the false allegations in the tweets by Defendants LYNCH, PBA and DEA.

       73.      After the incident, numerous individuals entered the Shake Shack and

taunted Plaintiff for allegedly poisoning Defendant Officers Strawberry Shake,

Vanilla Shake and Cherry Shake.

                                V. CLAIMS FOR RELIEF

                            FIRST CLAIM FOR RELIEF
                       FALSE ARREST UNDER 42 U.S.C. § 1983

       74.      Plaintiff re-alleges each and every allegation contained in the above

paragraphs with the same force and effect as if fully set forth herein.

       75.      One or more of the Defendant POLICE OFFICERS seized and arrested

plaintiff.

       76.      This arrest was made in the absence of a warrant for the arrest.

       77.      This arrest was made in the absence of probable cause for this arrest.
            Case 1:21-cv-05263 Document 1 Filed 06/14/21 Page 16 of 19




                                     16
      78.     The Defendant POLICE OFFICERS arrested plaintiff without having

exigent circumstances for doing so.

      79.     There was no other authority for the arrest of plaintiff.

      80.     The plaintiff was conscious of this arrest.

      81.     The plaintiff did not consent to this arrest.

      82.     As a result of the above constitutionally impermissible conduct, Plaintiff

was caused to suffer economic injuries, violation of his civil rights, emotional distress,

anguish, anxiety, fear, humiliation, loss of freedom, economic damages, legal

expenses and damages to his reputation and standing within his community.

      83.     Accordingly, Plaintiff demands judgment against Defendants in a sum

of money which exceeds the jurisdictional limits of all courts of lesser jurisdiction

                          SECOND CLAIM FOR RELIEF
                  FALSE ARREST UNDER NEW YORK STATE LAW

      84.     Plaintiff repeats, reiterates and re-alleges each and every allegation

contained in the above paragraphs with the same force and effect as if fully set forth

herein.

      85.     Defendant POLICE OFFICERS seized and arrested Plaintiff.

      86.     As a result of the aforesaid conduct by the Defendants, Plaintiff was

unlawfully detained and confined.

      87.     The Defendant Police Officers–––in performance of their duties with

powers and authorities designated upon them by the Defendant CITY–––

intentionally confined Plaintiff.
            Case 1:21-cv-05263 Document 1 Filed 06/14/21 Page 17 of 19




                                           17
      88.     Plaintiff was at all times consciously aware of her confinement by the

Defendant Police Officers.

      89.     The arrest was made in the absence of a warrant for the arrest.

      90.     The arrest was made in the absence of probable cause for the arrest.

      91.     The Defendant Police Officers arrested Plaintiff without having exigent

circumstances for doing so.

      92.     There was no other authority for the arrest of Plaintiff.

      93.     Plaintiff was conscious of the arrest.

      94.     Plaintiff did not consent to the arrest.

      95.     At no point throughout Plaintiff’s unlawful detention and confinement

by the Defendant Police Officers were the actions of the Defendant Police Officers

otherwise privileged.

      96.     Defendant City is also liable to Plaintiff on the basis of respondeat

superior as a result of the unlawful actions of the Defendant Police Officers as

described herein.

      97.     As a result of Defendants’ impermissible conduct, Plaintiff was injured

and harmed.

      98.     Accordingly, Plaintiff demands judgment against Defendants in a sum

of money which exceeds the jurisdictional limits of all courts of lesser jurisdiction.


                         THIRD CLAIM FOR RELIEF
               DEFAMATION PER SE UNDER NEW YORK STATE LAW
            Case 1:21-cv-05263 Document 1 Filed 06/14/21 Page 18 of 19




                                            18
      99.      Plaintiff re-alleges each and every allegation contained in the above

paragraphs with the same force and effect as if fully set forth herein.

      100.     Defendants LYNCH, PBA and DEA published false statements

claiming that Plaintiff “poisoned” Officers Strawberry Shake, Vanilla Shake and

Cherry Shake.

      101.     Defendants LYNCH, PBA and DEA published statements of and

concerning the Plaintiff.

      102.     Defendants LYNCH, PBA and DEA published statements that referred

to the Plaintiff such that those who know him would recognize he was the target of

the false statements.

      103.     The false statements published by Defendants LYNCH, PBA and DEA

accused Plaintiff of serious criminal activity under New York Law, because:

            a. “poisoning” a police officer would constitute felony assault, N.Y. Penal

               Law § § 120.05, 120.10.

            b. “poisoning” a police officer would be regarded by public opinion as

               involving moral turpitude.

      104.     The false statements published by Defendants LYNCH, PBA and DEA

were stigmatizing and caused Plaintiff a loss of liberty.

      105.     Defendants LYNCH, PBA and DEA acted intentionally and/or

recklessly, which entitles Plaintiff to punitive damages.
              Case 1:21-cv-05263 Document 1 Filed 06/14/21 Page 19 of 19




                                            19
       106. As a result the actions of Defendants LYNCH, PBA and DEA, Plaintiff

suffered loss of liberty? was falsely arrested; lost wages; incurred expenses,


including legal feesi loss of reputation and standing in his community? and suffered

humiliation, pain and suffering, terror, and mental anguish, all of which is ongoing.


       107. The plaintiff is entitled to compensatory and punitive damages in an

amount to be determined at trial, together with attorney's fees and costs.


       108. The City, as the employer of individual defendants, is responsible for

their wrongdoing under the doctrine of respondeat superior.


       WHEREFORE, Plaintiff respectfully requests that judgment be entered for

all claims^

               i. Awarding plaintiff full and fair compensatory damages as decided
                   by the jury; and
              ii. Awarding plaintiff full and fair punitive damages as decided by the
                   jury; and
              iii. Awarding plaintiff reasonable attorney fees pursuant to 42 U.S.C.
                    U988; and
              iv. Granting such other and further relief as this Court may deem just
                   and proper.



Dated: New York, New York
         June 14, 2021

                                                 EOTH & ROTFJ/n^P



                                                 Elliot D. filiields, ED3372
                                                 192 LexingtonAve., Suite 802
                                                 New York, New York 10016
                                                 212-425-1020
                                                 eshields@rothandrothlaw.com
